Case 2:15-cv-00185-DRH-SIL Document 36 Filed 07/16/20 Page 1 of 1 PageID #: 163




UNITED STATES DISTRICT COURT                                         CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                         MINUTE ORDER

BEFORE: STEVEN I. LOCKE                                              DATE: 7/16/2020
        U.S. MAGISTRATE JUDGE                                        TIME: 11:00 am

CASE: CV 15-0185 (DRH) De La Cruz Castaneda v. Suffolk County et al

TYPE OF CONFERENCE: STATUS                                   FTR:

APPEARANCES:
     For Plaintiff:    Steven Moser

       For Defendant: Hope Gabor

THE FOLLOWING RULINGS WERE MADE:
☐    Scheduling Order entered.

☐      The court has adopted and So Ordered the joint proposed scheduling order [        ]
       submitted by the parties.

☐      The Joint Pretrial Order is accepted for filing and the action is deemed ready for trial.
       The action will be tried in accordance with the discretion and the trial calendar of the
       District Judge.

☒      Other: Status conference held. Plaintiff’s counsel will make a motion to withdraw as
       counsel on or before July 23, 2020. Next status phone conference: September 2, 2020 at
       10:30am. Plaintiff’s counsel is directed to serve a copy of this order on his client along
       with any motion papers.

COURT APPEARANCES:
The following conference(s) will be held via the Court’s AT&T Conference line:

          9/2/2020 at 10:30 am              : Status conference

The parties should dial 1-877-336-1829 and enter access code 3002871# at the prompt



                                                     SO ORDERED

                                                     /s/Steven I. Locke
                                                     STEVEN I. LOCKE
                                                     United States Magistrate Judge
